USCA11 Case: 21-11224      Date Filed: 07/25/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11224
                   Non-Argument Calendar
                   ____________________

WILLIAM BURKE,
                                           Petitioner-Appellant,
versus
WARDEN,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-01096-AT
                   ____________________
USCA11 Case: 21-11224             Date Filed: 07/25/2022         Page: 2 of 9




2                          Opinion of the Court                       21-11224


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        William Burke, a Georgia inmate, appeals pro se the district
court’s denial of his 28 U.S.C. § 2254 habeas petition. Burke was
convicted of felony murder, aggravated assault, and possession of
a firearm during the commission of a felony. Following unsuccess-
ful challenges to his convictions on direct appeal and in collateral
proceedings in Georgia state courts, Burke filed a habeas petition
in the Northern District of Georgia, raising thirty-four claims of in-
effective assistance of appellate counsel.1 The district court denied
Burke’s petition with prejudice. But the district court granted him
a certificate of appealability (COA) as to one claim: whether appel-
late counsel was ineffective for not raising trial counsel’s failure to
object when the trial court failed to charge voluntary manslaughter
as a lesser included offense for felony murder.
       After careful review, we affirm the district court’s denial of
Burke’s § 2254 petition. We conclude that Burke has failed to show
that he was prejudiced by appellate counsel’s failure to raise an in-
effective of assistance claim against trial counsel for failure to ob-
tain a jury charge of voluntary manslaughter as a lesser included



1 Burke also raised eight claims of ineffective assistance of trial counsel. Like
the state habeas court, the district court found those eight claims to be proce-
durally barred.
USCA11 Case: 21-11224         Date Filed: 07/25/2022      Page: 3 of 9




21-11224                Opinion of the Court                          3

offense of felony murder. Therefore, Burke cannot show a meri-
torious claim of ineffective assistance of counsel.
                       I.     BACKGROUND
                A. Proceedings in the Georgia Trial Court
        In November 2012, a grand jury in DeKalb County, Georgia,
indicted Burke for malice murder, felony murder, aggravated as-
sault, and possession of a firearm during the commission of a fel-
ony. The charges stemmed from Burke shooting and killing An-
drew Daly. Burke pleaded not guilty and proceeded to trial repre-
sented by Letitia Delan. Burke’s first trial ended in a mistrial.
        At the second trial, still represented by Delan, Burke testified
that he did not intend to shoot anyone and did not know it was
Daly he had shot. At the charge conference, the state proposed
giving the jury a voluntary manslaughter instruction as a lesser in-
cluded offense to malice murder. Burke objected, but the trial
court overruled the objection. Ultimately, the jury found Burke
not guilty of malice murder (or the lesser included charge of vol-
untary manslaughter) but found him guilty of felony murder, ag-
gravated assault, and possession of a firearm during the commis-
sion of a felony. The trial court sentenced Burke to life imprison-
ment for the felony murder and aggravated assault plus a consecu-
tive five-year term for the firearm count.
       With new counsel, Burke moved for a new trial. Because
Burke wanted to raise an ineffective of assistance of trial counsel
claim, Burke’s new counsel could not represent Burke due to a
USCA11 Case: 21-11224            Date Filed: 07/25/2022        Page: 4 of 9




4                         Opinion of the Court                     21-11224

conflict. In Georgia, if a defendant receives new counsel after the
trial, but before direct appeal, then the defendant must bring any
ineffective assistance of claims about trial counsel on appeal. Ga.
Code § 9-14-48.
        With new counsel, Burke amended his motion twice to in-
clude ineffective of assistance claims against Delan. The trial court
conducted a hearing where Delan testified about the trial and the
decisions about the trial strategy. After the hearing but before the
trial court ruled on the motion for new trial, Burke obtained new
counsel, Long Vo. Vo filed a third amended motion for a new trial
focusing on the trial court’s limitation of the voluntary manslaugh-
ter charge as a lesser included offense only to malice murder and
not felony murder. 2 Vo did not request another evidentiary hear-
ing.
       The trial court denied Burke’s motion for a new trial, finding
that Burke’s ineffective assistance of counsel claims were meritless.
The trial court also found that it did not err in failing to charge the
jury as to voluntary manslaughter as a lesser included offense for
felony murder. Rather, the trial court explained there was no evi-
dence that Burke acted upon a sudden and irresistible passion,
which is required to support a voluntary manslaughter charge.


2 In Georgia, “the jury should be admonished that if it finds provocation and
passion with respect to the act [such as aggravated assault] which caused the
killing, it could not find felony murder, but would be authorized to find vol-
untary manslaughter.” Edge v. State, 414 S.E.2d 463, 466 (Ga. 1992).
USCA11 Case: 21-11224        Date Filed: 07/25/2022     Page: 5 of 9




21-11224                Opinion of the Court                       5

The trial court explained that because the facts remained the same
for both murder charges, then the jury’s rejection of voluntary
manslaughter under malice murder meant the jury would have
likely rejected voluntary manslaughter as an alternative for felony
murder.
           B. Direct Appeal and State Postconviction Proceedings
       With Vo as his appellate counsel, Burke raised two issues
about the jury charge and the verdict form concerning voluntary
manslaughter. Burke did not raise any ineffective assistance of trial
counsel claims. Burke argued “that the trial court improperly lim-
ited the jury’s consideration of voluntary manslaughter to a lesser
offense of only malice murder, both in its oral instructions and on
the verdict form, so that the jury had no option to consider the
lesser offense in relation to the felony murder charge.” Burke v.
State, 809 S.E.2d 765, 766 (Ga. 2018).
       The Georgia Supreme Court sua sponte held that the evi-
dence supported Burke’s convictions. Id. at 767. The court also
found that there was “no evidence to support a verdict that Burke
was guilty of voluntary manslaughter.” Id. at 769. Because no ev-
idence supported the charge of voluntary manslaughter, the trial
court did not err “in failing to give the jury the option to consider
voluntary manslaughter as an alternative to felony murder.” Id.
Burke, proceeding pro se, petitioned the United States Supreme
Court for certiorari, which was denied. Burke v. Georgia, 139 S.
Ct. 294 (2018).
USCA11 Case: 21-11224         Date Filed: 07/25/2022    Page: 6 of 9




6                      Opinion of the Court                 21-11224

        Proceeding pro se, Burke filed a state habeas petition raising
thirty-three claims, including ineffective assistance of appellate
counsel. Specifically, Burke alleged that his appellate counsel was
ineffective for not bringing ineffective assistance claims about his
trial counsel in his direct appeal proceedings. Burke and the War-
den submitted written questions to Vo who provided written an-
swers. At a hearing on Burke’s petition, the state introduced Vo’s
written deposition, and Burke supplied documents to support his
petition including letters between Burke and Vo.
       The state habeas court denied Burke’s petition. Specifically,
the court found that the Georgia Supreme Court had decided that
there was insufficient evidence to support a manslaughter charge,
and the issue would “not be re-litigated.” The court held that “ap-
pellate counsel was not deficient” in failing to request voluntary
manslaughter and involuntary manslaughter charges, so Burke had
“not shown that appellate counsel’s actions likely fell below an ob-
jective standard of reasonableness” by failing to bring claims relat-
ing to the manslaughter arguments. Burke timely appealed, but
the Georgia Supreme Court denied further review.
                        C. Federal Habeas Petition
       Burke filed a § 2254 habeas petition, challenging his convic-
tions and raising forty grounds for relief. Burke moved to amend
his petition to add three claims, which the Warden opposed. The
magistrate judge granted Burke leave to amend as to one appellate
counsel ineffectiveness claim but denied the other two claims.
USCA11 Case: 21-11224         Date Filed: 07/25/2022     Page: 7 of 9




21-11224                Opinion of the Court                         7

       In a comprehensive report and recommendation, the mag-
istrate judge recommended that Burke’s petition be denied and
that a COA be denied. Burke filed his objections. The district court
adopted the report and recommendation and denied the petition.
But the district court granted Burke a COA on the claim of whether
Burke’s appellate attorney rendered ineffective assistance by failing
to argue that trial counsel was ineffective regarding the trial court’s
voluntary manslaughter charge.
      Burke timely appealed. On appeal, Burke moved to expand
his COA, which this court denied.
                        II.    DISCUSSION
       “We review de novo a district court’s grant or denial of a
habeas corpus petition.” Ward v. Hall, 592 F.3d 1144, 1155 (11th
Cir. 2010). To warrant habeas relief under the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), Burke must estab-
lish not only that his constitutional claim is meritorious, but also
that the state court’s adjudication of that claim:
       (1) resulted in a decision that was contrary to, or in-
       volved an unreasonable application of, clearly estab-
       lished Federal law, as determined by the Supreme
       Court of the United States; or
       (2) resulted in a decision that was based on an unrea-
       sonable determination of the facts in light of the evi-
       dence presented in the State court proceeding.
28 U.S.C. § 2254(d).
USCA11 Case: 21-11224        Date Filed: 07/25/2022     Page: 8 of 9




8                      Opinion of the Court                21-11224

       The merits of Burke’s ineffective assistance of counsel claim
are “squarely governed” by the Supreme Court’s holding in Strick-
land v. Washington, 466 U.S. 668 (1984). See Williams v. Taylor,
529 U.S. 362, 390 (2000). Under Strickland, Burke must show that
“counsel’s performance was deficient” and that “the deficient per-
formance prejudiced the defense.” Strickland, 466 U.S. at 687.
Since a habeas petitioner must show both deficiency and prejudice,
we may dispose of a Strickland claim based on a determination that
a defendant has failed to show either prong without considering
the other. See id. at 697. We do so in Burke’s case.
       We need not decide whether AEDPA deference applies to
the state court’s decision that Burke’s allegations were insufficient
because Burke has failed to show prejudice under even a de novo
standard of review. Berghuis v. Thompkins, 560 U.S. 370, 390
(2010) (“Courts can . . . deny writs of habeas corpus under § 2254
by engaging in de novo review when it is unclear whether AEDPA
deference applies, because a habeas petitioner will not be entitled
to a writ of habeas corpus if his or her claim is rejected on de novo
review.”); see also Trepal v. Sec’y, Fla. Dep’t of Corr., 684 F.3d
1088, 1109–10 (11th Cir. 2012).
       Deciding whether appellate counsel was ineffective “re-
quires determining whether trial counsel was ineffective in the first
place.” Butts v. GDCP Warden, 850 F.3d 1201, 1204 (11th Cir.
2017). If trial counsel was not ineffective, then appellate counsel’s
failure to argue that trial counsel was ineffective could not have
prejudiced Burke. See Brown v. United States, 720 F.3d 1316, 1335
USCA11 Case: 21-11224         Date Filed: 07/25/2022      Page: 9 of 9




21-11224                Opinion of the Court                          9

(11th Cir. 2013) (“It is also crystal clear that there can be no show-
ing of actual prejudice from an appellate attorney’s failure to raise
a meritless claim.”).
       So the question is whether the trial counsel ineffectiveness
claim was meritorious. And here, the answer is no. The Georgia
Supreme Court held that there was insufficient evidence to support
the voluntary manslaughter charge and thus it was not error for
the jury to not receive that charge. Burke, 809 S.E.2d at 769. Thus,
Burke’s trial counsel was not ineffective in failing to ask for the vol-
untary manslaughter charge as a lesser included crime for felony
murder because the evidence did not support the charge. Further,
his appellate counsel’s failure to bring that claim did not prejudice
Burke as there is not a reasonable probability it would have
changed the outcome. See Strickland, 466 U.S. at 694.
                       III.   CONCLUSION
      For these reasons, we affirm the district court’s denial of
Burke’s habeas petition.
       AFFIRMED.